Exhibit 10.3
 
 
  [encologo.jpg]
 
 
 1 (5) 
Employment Contract Renée Moore
 

 
Employment Contract

 
Encorium Germany GmbH, with registered office in Cologne, represented by Dr. Kai
E. Lindevall, Chief Executive Officer, Encorium Group, Inc. (hereinafter
Company” or “Employer”) and Dr. Renee E. Moore, born May 2, 1969, with an
address at _____________________ (hereinafter “Renée Moore”) hereby enter into
the following Employment Contract (hereinafter “Contract”):
 
 
1 Position
 
Renée Moore will work as President, Corporate and Business Development,
reporting to the CEO, Encorium Group Inc. Renée Moore will work pursuant to all
instructions given by the CEO or the Company’s board.
 
The job description is attached hereto as Appendix 1 and forms an integral part
of this Contract.
 
Renée Moore shall devote all of her attention and abilities to the business and
affairs of the Company and its affiliates.
 
2 Term of employment
 
The Contract will be effective from the closing of the transaction between
Encorium Group, Inc. and Progenitor Holding AG (the “Effective Date”).  The
Contract will be valid for 18 months from the Effective Date (the “Term”) and
shall be renewable upon mutual written consent of the parties.   In the event
Renee is terminated prior to the end of the Term without Cause (as defined
below) she shall be entitled to her salary for the remaining portion of the Term
to be paid in accordance with normal payroll practices.   “Cause” shall mean (i)
Renee’s willful and continued failure (after receiving notice from Employer of
the conduct that is the basis for termination and a reasonable period of time to
cure such conduct) to substantially perform her material duties hereunder (other
than on account of vacation, personal time off, approved leave of absence and/or
disability); (ii) Renee is convicted of, or enters a plea of guilty or nolo
contendere to, a felony; or (iii) in carrying out her duties hereunder, Renee
engages in willful misconduct relating to the business of the Company or any of
its affiliates causing material harm to Encorium or its affiliates or
their  businesses, including, without limitation fraud, embezzlement and theft.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 2 (5)
Employment Contract Renée Moore 

--------------------------------------------------------------------------------

 
 
3 Place of work
 
Renée Moore’s place of work shall be home office in
_____________________.  Renée Moore accepts that her residence is used as a home
office. The work requires travelling.
 
4. Compensation
 
4.1 Base Salary
 
The base salary shall be EUR 153.040,00 Euro gross per annum (which includes the
cost of private health care and private pension plan). Renée Moore is not
entitled to compensation for overtime work.
 
4.2 Company benefit plans
 
Renée Moore is eligible to participate in company benefit plans currently in
force.  Renée Moore is not entitled to a bonus but may receive a bonus in the
sole discretion of the Board of Directors of the Company.
 
4.3 Company Car
 
Encorium will provide a full car lease and will pay for car expenses, including
insurance, repair and maintenance in a maximum amount of 1.000,00 Euro per
month. Furthermore Encorium will pay for car petrol.  Renée Moore is allowed to
use this car for private purposes.
 
5 Vacation
 
Renée Moore shall be entitled to 30 business days of vacation (based on a
five-day week).
 
6 Social security
 
Renée Moore’s pension and social security issues will be practiced according to
German legislation currently in force.
 
7 Travel expenses
 
In connection with business trips, Renée Moore shall receive compensation
according to the Company’s travel and subsistence allowance rules. In connection
with such trips Renée Moore shall comply with the provisions on travel and
accommodation expenditures contained in those rules.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 3 (5)
Employment Contract Renée Moore 

--------------------------------------------------------------------------------

 
 
 
8 Company property
 
Renée Moore agrees to take adequate care of the Company property entrusted to
her. Should any property get lost or broken due to Renée Moore’s negligence, she
shall be liable for the loss or damage.
 
  9 Confidentiality
 
From the date of signature of this Contract, Renée Moore agrees to keep in
confidence, during or after the term of her employment, any and all information
concerning the Company and its affiliates’ business acquired by virtue of
his/her employment, including but not limited to information on the Company’s
operating principles, sales and financial status (hereinafter “Confidential
Information”). Confidential information can be in any form and is not
necessarily documented. Confidential Information covers also all information
concerning the Company’s clients, principals or co-operation partners.
 
Keeping Confidential Information strictly confidential is important for the
Employer and its clients.
 
Renée Moore agrees to use Confidential Information only for her employment
duties as defined in his Job Description, and, not to use Confidential
Information any other purposes during and after this Agreement.
 
Confidential Information does not cover information which is or becomes
generally known or which has come or comes to general knowledge other than
through Renée Moore’s breach of this article.
 
10 Information and Materials
 
Renée Moore is responsible for submitting and maintaining all the necessary
personal information to the employer.
 
All materials submitted by the Company to Renée Moore during her employment term
or developed as a result of Renée Moore’s work shall be the property of the
Company. Renée Moore agrees to return all such materials including copies to the
Company promptly upon termination of her employment.
 
11 Employee inventions, copyrights
 
Any patentable inventions and suggestions for technical improvements shall be
subject to the provisions of the German Act concerning Renée Moore inventions
[Gesetz über Arbeitnehmrerfindungen, ArbNErfG]. Renée Moore shall promptly and
separately notify the Employer in writing of any service inventions within the
meaning of the German Act concerning Renée Moore inventions.
 
The Employer shall have the exclusive right, without limitation as to subject
matter, time or place, to exploit or have others exploit all work results that
were created by Renée Moore in the performance of her work for the Employer or
were prompted by information of the Employer that is not commonly known, or are
based to a decisive degree on the Employer’s know-how, work, or documents.
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 4 (5)
Employment Contract Renée Moore 

--------------------------------------------------------------------------------

 
 
If the work results are copyright protected works, Renée Moore shall
subsequently give the Employer the right to exploit the work for all known types
of use, without limitation as to time or place.
 
The Employer shall not require any further consent by Renée Moore to fully or
temporarily exercise the rights set forth in subsections 1 to 3 above. The
Employer is entitled to exercise the exploitation rights together with other
affiliates (group companies), or transfer these rights to others in whole or in
part, or grant others corresponding rights of use, without obtaining any further
consent by Renée Moore. Renée Moore agrees to provide all declarations and take
all actions required by the Employer for the exploitation.
 
Renée Moore accepts the fact that there is no obligation to record her as the
originator in the copyright sense.
 
The grant of such rights shall also apply to the period after termination of the
employment relationship. The Employer shall have no obligation to give Renée
Moore access to the work results created during the employment relationship
after Renée Moore has left the company.
 
The rights in the work results defined in subsections 2 and 3 above, including
for the period after termination of the employment relationship are paid for by
the ongoing salary payments to Renée Moore. Renée Moore’s claim to statutory
compensation of service inventions and suggestions for technical improvements
under the German Act concerning Renée Moore inventions shall remain unaffected.
 
12 Miscellaneous
 
No amendments to this Contract shall be valid unless made in writing and duly
executed by the Parties. Any and all appendices to this Contract shall upon
interpretation of this Contract be considered to constitute part of this
Contract as a whole.
 
13 Coverning law and jurisdiction
 
This Contract shall be governed by and construed and enforced in accordance with
the substantive laws of Germany. Any dispute or claim arising out of or in
connection with this Contract or the breach, termination or invalidity thereof
shall be settled by arbitration in accordance with the Rules for Expedited
Arbitration of the Arbitration Institute of the Berlin Chamber of Commerce. The
place of arbitration shall be in Berlin, Germany. The language to be used in the
arbitration proceeding s shall be German.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[encologo.jpg]
 5 (5)
Employment Contract Renée Moore 

--------------------------------------------------------------------------------

 
 
Espoo, Finland   July 19, 2010
Place & date 2010


 


 

/s/ Renee E. Moore   /s/ Kai Lindevall
Dr. Renee E. Moore
 
Dr. Kai Lindevall
   
Chief Executive Officer
   
Encorium Group, Inc.

 



 
 

 
 

--------------------------------------------------------------------------------

 